Citation Nr: 1742647	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 and from September 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a video conference hearing in June 2017.  

The issue of entitlement to service connection for a bilateral foot disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symptoms of hearing loss were not chronic in service or continuous since service; hearing loss did not manifest to a compensable degree within one year of service separation; and the Veteran's currently diagnosed left ear hearing loss is not causally or etiologically related to his active service, to include any noise exposure therein.  The Veteran does not have a right ear hearing loss disability for VA purposes.

2.  Symptoms of tinnitus were not chronic in service; symptoms of tinnitus were not continuous since service; tinnitus did not manifest to a compensable degree within one year of service separation; and the Veteran's currently diagnosed tinnitus is not causally or etiologically related to his active service, to include any noise exposure therein.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been associated with the claims file.  No post-service treatment reports were identified or submitted by the Veteran.  Additionally, as noted, the Veteran testified at a Board hearing.

The Veteran was also provided with a VA examination (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including sensorineural hearing loss and tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.309(a) (2016). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Historically, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss and tinnitus in October 2009.  The claims were denied in a June 2010 rating decision.  The Veteran appealed the denial of his claims and this appeal ensued.

At the Veteran's June 1975 entrance, clinical evaluation of the ears was normal.  The examination included audiometric testing which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
-
5
LEFT
5
5
0
-
5

At the Veteran's May 1979 separation examination, clinical evaluation of the ears was normal.  Audiometric testing was not included with the examination.  

At a January 1981 entrance examination, clinical evaluation of the ears was normal.  


The examination included audiometric testing which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

At the October 1984 separation examination, clinical evaluation of the ears was normal.  The examination included audiometric testing which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Veteran denied ear trouble and hearing loss on a report of medical history form prepared in conjunction with the separation examination.  

The Veteran was afforded a VA examination in February 2010.  He reported hearing loss and tinnitus since 1976.  He reported military noise exposure to rifle fire, tank guns, and machine guns.  He indicated that he used hearing protection during service.  Post-service he worked as a mechanic/welder for twenty-five years with hearing protection.  He also noted recreational noise exposure to hunting and recreational shooting and power tools with hearing protection.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
35
LEFT
10
10
5
30
40

Speech recognition testing revealed scores of 96 percent in the right and left ear.  The examiner diagnosed the Veteran with mild left ear high frequency hearing loss and bilateral tinnitus.  The examiner indicated that the etiology of the tinnitus was associated with the hearing loss.  The examiner noted that the Veteran's hearing loss does not meet the standards for a disability by VA standards but later noted that the left ear hearing threshold at 4000 Hertz is a disability for VA purposes.  The examiner opined that it is less likely than not that the Veteran's hearing loss and tinnitus are related to his active duty service.  The examiner's rationale was that although the Veteran indicated that his tinnitus began in 1976, his service treatment records are negative for any complaints of tinnitus throughout his periods of service.  With regard to hearing loss, the examiner noted again that the service treatment records are negative for any complaints or treatment for hearing loss and the Veteran's separation examination revealed normal thresholds through 6000 Hertz in both ears.  The examiner indicated that the Veteran's twenty-five plus years of civilian work as a mechanic and welder were a likely contributor to the hearing loss and tinnitus.  

At a June 2017 video conference hearing, the Veteran testified that he was an Army crew man, truck vehicle mechanic, and Calvary scout during service and was exposed to heavy weapons and loud machines.  He indicated that he does not receive treatment at VA and has not sought any private treatment for hearing loss or tinnitus.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus. 

At separation from the Veteran's second period of service, the Veteran did not have a hearing loss disability in either ear, even under Hensley.  In fact, the Veteran's hearing acuity improved when comparing his 1981 entrance and 1984 separation audiograms.  Following service, the first medical evidence of a diagnosis of hearing loss (diagnosed only in the left ear) and the first report of tinnitus came when the Veteran was examined by VA in February 2010.  There are no post-service treatment reports associated with the claims file.  

As such, there is no medical evidence showing that either hearing loss or tinnitus were diagnosed for VA purposes (with regard to hearing loss) either during service or within a year of service.  Likewise, bilateral hearing loss has not been continuous since service, as it was not shown by audiometric testing at separation physical. With regard to tinnitus, aside from the Veteran's statements since he filed his claim, there is no medical evidence that tinnitus has been continuous since service. 

To the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

With regard to tinnitus, lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation, such as reporting ringing in the ears.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the Board finds the Veteran's reports of tinnitus since service to not be credible.  This is so because there is no report of tinnitus until the Veteran submitted his claim for benefits.  Although the Veteran reported tinnitus since service at his VA examination and Board hearing, these statements were made after the Veteran submitted his claim for benefits.  Consequently, the Board finds the Veteran's statements to not be credible. 

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the bilateral hearing loss and tinnitus and the Veteran's military noise exposure.

The February 2010 VA examiner concluded that the Veteran's left ear hearing loss and tinnitus were less likely than not due to military noise exposure.  The examiner provided a rationale for this conclusion.  There is no objective evidence to contradict this opinion.  With regard to the right ear, the Veteran's current right ear hearing acuity does not constitute a disability for VA purposes under 38 C.F.R. § 3.385.    

Furthermore, there is no evidence of the Veteran having met the criteria for a compensable rating for hearing loss and tinnitus within one year after service.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the Veteran is competent to report that he experienced decreased hearing and tinnitus since service.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation, such as reporting diminished hearing acuity or ringing in the ears.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's opinion that his claimed hearing loss disability is related to active duty service is insufficient to provide the requisite etiology of the claimed disability because that matter requires medical expertise.  A lay person is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board ultimately places more probative weight on the opinion of the competent health care specialist who reviewed the record, and found that a relationship between the Veteran's current left ear hearing loss and tinnitus and service was less likely.  Therefore, the statements regarding his claimed hearing loss and tinnitus being related to active duty service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology.

 Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus and the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  
         

REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claim can be reached.  

The Veteran's service treatment reports reflect that the Veteran was diagnosed with a non-tender 2.5 centimeter (cm) firm nodule on the plantar surface of the left foot at his January 1981 entrance examination.  A review of the records reflects treatment for reports of left foot swelling and pain during his second period of service.  At the October 1984 separation examination, the Veteran was noted to have a dermatofibrosis on the plantar surface of the left foot.  The examiner noted that the Veteran's dermatofibrosis began after a seventy mild road march in 1979.  

The Veteran was afforded a VA examination for his claim of entitlement to service connection for a bilateral foot disability in March 2010.  At that time, he was diagnosed with a painful nodule below the anterior portion of the arch of the left foot consistent with a recurrent fibroma.  The examiner indicated that X-rays of the left foot were pending.  No etiology opinion was proffered and the results of the X-rays were not included in the report.  Therefore, a new examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, an adequate examination must be provided).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his claimed bilateral foot disability.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination.  A complete history should be taken from the Veteran, and all indicated tests and studies should be completed.  Following completion of the examination, the examiner should address the following:

a.  Provide a diagnosis for the claimed left and right foot disabilities.  

b.  With regard to the left foot, is there clear and unmistakable evidence that the left foot disability existed prior to the Veteran's entry into service, and is there clear and unmistakable evidence that the left foot disability was not aggravated during the Veteran's active military service?

c.  If the examiner concludes that there is clear and unmistakable evidence both that left foot disability existed prior to service and was not aggravated by service, was there an increase in the left foot disability during the Veteran's active military service?  If there was such an increase in the left foot disability, the examiner should indicate whether there is clear and unmistakable evidence (obvious or manifest) that such increase in disability was due to the natural progress of the disease. 

d.  If any left foot disability did not exist prior to service, the examiner should also provide an opinion as to whether the claimed left foot disability is at least as likely as not related to either period of the Veteran's active duty service.

e.  With regard to the right foot, the examiner should provide an opinion as to whether the Veteran's claimed right foot disability is at least as likely as not related to either period of the Veteran's active duty service.

A complete rationale should be provided for all opinions expressed.

Inform the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


